          Case 3:19-cv-00328 Document 1 Filed on 10/04/19 in TXSD Page 1 of 6


                            UNITED STATES DISTzuCT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 GALVESTON DIVISION

UNITED STATES OF AMEzuCA,                    $
                     Plaintiff,              $
v.                                           $ CNIL ACTION NO.
                                             $
$532,812.83 U.S. CURRENCY SEIZED             $
FROM SUN TRUST ACCOLTNT 5018,                $
                     Defendant.              $




                    VERIFIED COMPLAINT FOR CIVIL FORTEITURE
                   IN RE,M AND NOTICE TO POTENTIAL CLAIMANTS

        The United States of America, Plaintiff, files this action for forfeiture in rem against

$532,812.83 U.S. Currency and alleges upon information and belief the following:


                                JURISDICTION AND VENUE

        1.    ThisCourthassubject-matterjurisdictionpursuantto23U.S.C. $$ 1345 and 1355.

        2.    Venue is proper in this Court pursuant to 28 U.S.C. $$ 1355(b), 1391(b)(2), and

139s.

                  DEFENDANT PROPERTY SUBJECT TO FORFEITURE

        3.    The Defendant Property is $532,812.83 in U.S. Currency seized on or about

August 6, 2019, from SunTrust Bank, with an account number ending in 5018, and held in the

name of   A&A Transport, LLC (the "Defendant Property"). The United States      alleges that the

Defendant Property constitutes the proceeds of wire fraud.

                     STATUTORY BASIS AND NATURE OF ACTION

        4.    This civil action in rem is brought to enforce the provisions of     l8 U.S.C. $
981(a)(1)(C), which provides for the forfeiture    of any property, real or personal,    which
         Case 3:19-cv-00328 Document 1 Filed on 10/04/19 in TXSD Page 2 of 6


constitutes or is derived from proceeds traceable to any offense constituting "specified unlawful

activity"(asdefinedin 18U.S.C. $ 1956(c)(7)),or aconspiracytocommitsuchoffense. Title

18 U.S.C. $ 1343   (wire fraud) is "specified unlawful activity" pursuant to 18 U.S.C. $ 1956(c)(7).

A conspiracy to commit wire fraud is a violation of    18 U.S.C.   $ 1349.

                                           FACTS

       5.     In one variety of a business email compromise fraud, the perpetrator of the fraud

hacks the email of a victim company or otherwise gets inside information, such as a vendor

invoice. The perpetrator spoofs the official business email address of an officer of the victim

company, then uses that email to convince the employee to wire transfer corporate funds to a

fraudulent account that the employee believes is a legitimate vendor account for a legitimate

business transaction.

       6.     In this case, the perpetrators deceived employees of two victim companies into

believing they were corresponding with corporate officers by email. The supposed corporate

officer directed the employees to wire money to an account at SunTrust Bank with an account

number ending in 5018 ("SunTrust Bank Account 5018").

      7.     Victim 1 is a company headquartered in Dickinson, Texas, which is within the

Southern District of Texas. On or about JuJy 12,2019,      Victim 1's office manager received     an

email from what appeared to be the business email address for Victim 1's CEO. It was not. The

fraudulent email attached an intercepted invoice from a legitimate company to Victim        l.   The

fraudulent email directed that payment be made to SunTrust Bank Account 5018, which was an

account controlled by the perpetrators.    A wire transfer to SunTrust Bank Account 5018 of
         Case 3:19-cv-00328 Document 1 Filed on 10/04/19 in TXSD Page 3 of 6



551,096.46 was completed on or about July I 5,2019. Victim 1 also made wire transfers to other

bank accounts as a result of fraudulent emails.

       8.     Victim 2 is a company in Carlsbad, California. On or about JuJy 12,2019, Victim

2's controller received an email from what appeared to be the business email address for Victim

2's CFO. It was not. The fraudulent email contained a false invoice for services and directed

the controller to wire payment of $475,716.37 to SunTrust Bank Account 5018, which was an

account controlled by the perpetrators.

       9.     The victim companies made the following wire transfers as a result of the

fraudulent emails:


    Date                   Financial Transaction                    Amount Transferred
  Completed

  7lt5l20t9     Wire transfer from Victim 1 to SunTrust                   s57,096.46
               Bank Account x5018

  1lt5l20t9     Wire transfer from Victim 2 to SunTrust                  $415,7 t6.37
               Bank Account x5018

               Total                                                     $532,812.83


       10.    Funds in the total amount of $532,812.83 were seized on or about August 6,2019,

from SunTrust Bank Account x5018, held in the name of A&A Transport LLC. There is reason

to believe the seized funds constitute wire fraud proceeds and are subject to forfeiture pursuant

to 18 u.S.C. $e81(a)(l)(C).




                                                  J
           Case 3:19-cv-00328 Document 1 Filed on 10/04/19 in TXSD Page 4 of 6



                                          CONCLUSION

       I   1.   Under the totality of the circumstances, it is believed that the Defendant Property

is subject to forfeiture under l8 U.S.C. $ 981(a)(1)(C) as property which constitutes or is derived

from proceeds traceable to specified unlawful activity, including wire fraud.

                         NOTICE TO ANY POTENTIAL CLAIMANTS

       YOU ARE HEREBY NOTIFIED that if you assert an interest in the Defendant Property

subject to forfeiture and want to contest the forfeiture, you must     file a verified claim which

fulfills the requirements set forth in Rule G of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions. A verified claim must be filed no later than thirty-five (35)

days from the date this Complaint has been sent.

       An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must be filed

no later than twenty-one (21) days after filing the claim. The claim and answer must be filed

with the United States District Clerk for the Southern District of Texas either electronically or

at the United States Courthouse, 515 Rusk Avenue, Houston, Texas         77002. A copy must     be

served upon the undersigned Assistant United States Attorney at the United States Attorney's

Office, 1000 Louisiana, Suite 2300, Houston, Texas 77002.




                                                 4
         Case 3:19-cv-00328 Document 1 Filed on 10/04/19 in TXSD Page 5 of 6



                                       REQUESTED RELIEF

       The United States   will   serve notice, along with a copy of the Complaint, on any person

who reasonably appears to be a potential claimant in this matter. The United States seeks a final

judgment forfeiting the Defendant Property to the United States and any other relief to which it

may be entitled.

                                                      Respectfully subrnitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney

                                            By:
                                                      Kristine E. Rollinson
                                                      SDTX Federal No. 16785
                                                      Assistant United States Attorney
                                                      1000 Louisiana, Suite 2300
                                                      Houston, Texas 71002
                                                      Telephone (7 13) 567 -9000




                                                  5
      Case 3:19-cv-00328 Document 1 Filed on 10/04/19 in TXSD Page 6 of 6




                                       Verification

       I, Glen Erickson Bell, a Senior Special Agent with the United States Secret Service,
declare under the penalty of perjury, as provided by 28 U.S.C. 5 1746, that I have read
the foregoing Verified Complaint for Civil Forfeiture In Rem and Notice to Potential
Claimants, and that the facts stated in paragraphs 3 and 5 through I I of the Complaint are
based upon my personal knowledge, upon information obtained from other law
enforcement personnel, or upon information I obtained in the course of my investigation.
Those facts are true and correct to the best of my knowledge and belief.


      Executed on   fts3rday of October   2019.



                                         ill|tt)"
                                       SSA Glen Erickson Bell
                                       Senior Special Agent
                                       United States Secret Service




                                            6
